Citation Nr: 0631123
Decision Date: 10/03/06	Archive Date: 01/31/07

DOCKET NO. 04-41 794                        DATE OCT 03 2006


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to service connection for a disability manifested by right side numbness and deformity of the right hand.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The veteran filed his original claim in August 2003. The RO denied the claim in June 2004 and the veteran filed a notice of disagreement (NOD) in July 2004. A statement of the case (SOC) was issued in October 2004 and the veteran timely perfected his appeal in November 2004.

In October 2005, the Board granted the veteran's motion to advance his appeal on the Board's docket under the provisions of 38 D.S.C. § 7107 and 38 C.F.R. § 20.900( c). The Board remanded this claim in October 2005 for additional development. As the ordered development has been completed, this claim has been returned to the Board for adjudication.

As discussed in more detail below, the recent VA examination resulted in two separate diagnoses concerning the veteran's right arm symptoms and impairment: (1) chronic right arm pain with diffuse wasting of the triceps muscle and (2) sensorimotor peripheral neuropathy with superimposed bilateral carpal tunnel syndrome and ulnar nerve entrapment at the elbow. The examiner concluded the chronic right arm pain with diffuse wasting of the triceps muscle was related to inservice injury, and a June 2006 rating decision adjudicated these symptoIl1;s as part of the already service-connected myalgia of the right shoulder, granting an increased rating. The veteran did not disagree with the rating assigned, and to the extent his claim for service connection concerned the symptoms of right arm pain and muscle wasting, the benefit sought was granted in full by the June 2006 rating decision. To the extent his pending claim concerned any other right arm disorder, see VA Form 9, that is adjudicated herein.

- 2 



FINDING OF FACT

The veteran's sensorimotor peripheral neuropathy with superimposed bilateral carpal tunnel syndrome and ulnar nerve entrapment at the elbow are not the result of a disease or injury in service.

CONCLUSION OF LAW

Service connection for sensorimotor peripheral neuropathy with superimposed bilateral carpal tunnel syndrome and ulnar nerve entrapment at the elbow is not warranted. 38 U.S.C.A. §§1110, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this
decision, there is no need to discuss, in detail, the extensive evidence submitted by the veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of

- 3 



evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection connotes many factors, but essentially, it means that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if preexisting such service, was aggravated therein. See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303(a) (2006). In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999),

The veteran alleges that he currently suffers from right side numbness and deformity of the right hand that is the result of a disease or injury in service.

Applying the Hickson analysis, the initial question is whether there is evidence of the currently claimed disabilities. The Board finds that the evidence supports a finding that the veteran suffers from a peripheral neuropathy of the upper extremities, and that Hickson element (1) has therefore been satisfied.

With regard to element (2), medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury, the evidence indicates that the veteran suffered an injury to the right shoulder and the right side of the neck, with a possible fractured cervical spine. Slight crepitation or circumduction of the right arm was noted. The veteran complained of pain originating in the right occipital region which caused pain in the right shoulder. He was diagnosed with radiculitis, cervical and brachial plexuses, chronic and

- 4

recurrent, though moderate, in March 1944. Hickson element (2) has therefore been satisfied.

With regard to Hickson element (3), medical evidence of a nexus between an inservice injury or disease and the current disability, the record contains an opinion from the veteran's private physician, B.G. Patel, M.D., dated in December 2004. It was noted that the veteran received treatment for his peripheral neuropathy, but the physician was unable to determine the etiology of this neuropathy as to whether it was the result of his diabetes or his service-related injury. Also of record are numerous evaluations in 2000-01 by Dr. Todd Lininger, who concluded the veteran's "severe, intractable pain" was secondary to diabetic peripheral neuropathy.

The VA examination report, dated in April 2006, noted that the examiner had thoroughly reviewed the veteran's claims folder. After physical examination and electromyograph (EMG) of the right upper extremity, diagnoses included sensorimotor peripheral neuropathy with superimposed bilateral carpal tunnel syndrome and ulnar nerve entrapment at the elbow, which the examiner concluded are not likely related to any disease or injury in service.

As discussed in the Introduction, the examiner also indicated that the veteran's chronic right upper extremity pain with diffuse wasting of the triceps muscles was at least as likely as not related to partial right brachial plexus injury related to active service, though the current EMG did not reveal any specific radiculopathy or brachial plexus damage. Subsequent to this examination, the RO increased the veteran's service connected myalgia, right shoulder, from a noncompensable rating to 10 percent disabling.

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The private medical opinion submitted by the veteran does not support his contention that his current disability is related to service, as Dr.

- 5 




Patel was unable to determine the etiology of the veteran's disability, nor relate it to service.

The VA examination report did not find that the veteran's current disability was related to service. The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). As the VA examination involved a thorough review of the veteran's claims folder, including his service medical records, the Board finds the VA examination to be most persuasive. Additionally, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The veteran's private physician did not indicate that he had reviewed the veteran's claims folder, and was unable to provide a supported diagnosis of the veteran's disabilities.

While the Board acknowledges the personal statements of the veteran's wife and daughters, and empathizes with how they have seen the veteran suffer from his disabilities, the Board is unable to accept their statements as credible supporting evidence. Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). There is no indication in the record that the veteran, his wife, or his daughters are physicians. Therefore, as lay people they are not competent to provide evidence that requires medical knowledge because they lack the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's claim, the benefit-ofthe-doubt rule does not apply, and the veteran's claim of entitlement to service connection for right side numbness and a right hand deformity must be denied. See 38 U.S.C.A §5107 (West Supp. 2005).

- 6 


Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in November 2005 fully satisfied the duty to notify provisions. See. 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b)(I) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Although the letter was not sent prior to initial adjudication of the veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the veteran in June 2006. The veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim. The letter told him to provide any relevant evidence in his possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The veteran was provided with notice of how disability ratings and effective dates are assigned in a letter dated in September 2006, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). However, as the veteran's claim has been denied, these issues are rendered moot.

The veteran's service medical records, VA medical treatment records, and identified private medical records have been obtained, to the extent available. See 38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 (2006). There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file. The veteran was also accorded a VA examination in April 2006. See 38 C.F.R. § 3.159(c)(4) (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

- 7 



ORDER

Entitlement to service connection for sensorimotor peripheral neuropathy with superimposed bilateral carpal tunnel syndrome and ulnar nerve entrapment at the elbow is denied.

MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

- 8 



